Case: 1:17-cv-01089-SO Doc #: 132 Filed: 09/06/19 1 of 6. PageID #: 1606




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



AHMED AL-MENHALI, et al.,                      )       Case No.: 1:17 CV 1089
                                               )
       Plaintiffs                              )
                                               )
       v.                                      )       JUDGE SOLOMON OLIVER, JR.
                                               )
MARRIOTT INTERNATIONAL, INC.,                  )
et al.,                                        )
                                               )
       Defendants                              )       ORDER


       Currently pending before the court in the above-captioned case are two motions in limine

filed by Plaintiffs Ahmed Al-Menhali (“Al-Menhali”) and Taghrid Milki (collectively, “Plaintiffs”):

Motion to Preclude Evidence, Argument, or Testimony Concerning Plaintiffs’ Claims against Avon

Police Officer Witnesses and Summary Judgment in their Favor (“Motion Concerning Summary

Judgment”) (ECF No. 81); and Motion Concerning Apportionment of Damages to Police Defendants

(“Motion Concerning Apportionment”) (ECF No. 100). For the following reasons, the court denies

in part and grants in part Plaintiffs’ Motion Concerning Summary Judgment. However, the court

denies Plaintiffs’ Motion Concerning Apportionment.

                                       I. BACKGROUND

       Plaintiffs initiated this lawsuit on May 24, 2017, after an incident which occurred at Fairfield

Inn in Avon, Ohio, on June 29, 2016, resulting in Al-Menhali’s seizure by police officers of the City

of Avon. The Complaint lists Alexis Silva (“Silva”) and Laura Acton-Bell (“Acton-Bell”)

(collectively, “Employee Defendants”); Marriott International, Inc. (“Marriott”), Inn on the River’s
Case: 1:17-cv-01089-SO Doc #: 132 Filed: 09/06/19 2 of 6. PageID #: 1607



Edge, L.P. (“River’s Edge”), and Fairfield Inn & Suites Avon (“Fairfield Inn”) (collectively, “Hotel

Defendants”); and Lieutenant Dan Fischbach, Officer Csaba Hortobagyi, Officer Chris Barton,

Officer Nick Sidor, Officer Richard Smith, Officer Troy Goscewski, and the City of Avon

(collectively, “Avon Defendants”) as defendants. A more detailed account of the event giving rise

to this case is provided in the court’s Orders of September 25, 2018, and March 29, 2019. (Orders,

ECF Nos. 65, 67.)

       On February 20, 2018, Avon Defendants filed their Motion for Summary Judgment (Avon

Defs.’ Mot. Summ. J., ECF No. 34), which the court granted. (See Order, ECF No. 65.) Although

the court found that Avon Defendants conducted an unlawful arrest and used excessive force when

they detained Al-Menhali, thereby violating Al-Menhali’s constitutional rights, the court also found

that the law was not clearly established on June 29, 2016, when the incident in question occurred.

(Id.) Consequently, the court found that Avon Defendants were entitled to qualified immunity and

granted summary judgment in their favor. (Id.)

       Employee Defendants and Hotel Defendants also sought summary judgment in separate

motions filed on June 15, 2018 (Employee Defs.’ Mot. Summ. J., ECF No. 41; Marriott’s Mot.

Summ. J., ECF No. 42; River’s Edge and Fairfield Inn’s Mot. Summ. J., ECF No. 43). The court

issued an Order on March 29, 2019, denying in part and granting in part Defendants’ Motions.

(Order, ECF No. 67.) Following the court’s Order, several of Plaintiffs’ alleged claims against

Employee Defendants and Hotel Defendants remained for trial.

       On June 10, 2019, Plaintiffs filed a consolidated motion that included three separate motions

in limine. (ECF No. 81.) The court decided two of those motions in its Order of September 5, 2019

(Order, ECF No. 125), which left only Plaintiffs’ Motion Concerning Summary Judgment to be


                                                 -2-
Case: 1:17-cv-01089-SO Doc #: 132 Filed: 09/06/19 3 of 6. PageID #: 1608



resolved. Plaintiffs’ Motion Concerning Summary Judgment seeks to exclude any testimony

regarding the court’s Order granting summary judgment for Avon Defendants. (Pl’s Mot. Concerning

Summ. J. at 3–4, ECF No. 81.) In a response filed on July 3, 2019, Hotel Defendants asserted that

they “have no plans to advise the jury that the Avon Police Officers were granted summary

judgment,” however, they “reserved the right” to do so depending on the evidence and arguments

Plaintiffs present at trial. (Hotel Defs.’ Opp’n at 4, ECF No. 85.) Employee Defendants did not

directly respond to Plaintiffs’ Motion Concerning Summary Judgment. (See Employee Defs. Opp’n,

ECF No. 84.)1 However, in Defendants’ Joint Brief in Opposition to Plaintiffs’ Motion Concerning

Apportionment, Defendants indicate that they “will seek an instruction from the court consistent with

the prior ruling on the summary judgment.” (Defs.’ J. Br. Opp’n at 7, ECF No. 102.)

       Plaintiffs also seek an order precluding Defendants from raising an apportionment of

damages argument at trial. On August 29, 2019, Plaintiffs filed a motion to quash Defendants’

subpoena to take a trial deposition of Plaintiffs’ police practices expert, Howard Rahtz. (Pl’s Mot.

to Quash, ECF No. 100.) The court granted Plaintiffs’ motion to quash on September 3, 2019.

(Order, ECF No. 114.) Along with the motion to quash, Plaintiffs also included their Motion

Concerning Apportionment (Pl’s Mot. Concerning Apportionment, ECF No. 100), which the court

did not address in its prior order. Defendants filed a Joint Brief in Opposition to Plaintiffs’ Motion

Concerning Apportionment on August 30, 2019. (Defs.’ J. Br. Opp’n, ECF No. 102.)




 1
         In their opposition, Employee Defendants opposed other motions in limine that
         Plaintiffs filed on June 10, 2019, but Employee Defendants did not address
         Plaintiffs’ Motion Concerning Summary Judgement.

                                                 -3-
Case: 1:17-cv-01089-SO Doc #: 132 Filed: 09/06/19 4 of 6. PageID #: 1609



                                    II. LAW AND ANALYSIS

                           A. Motion Concerning Summary Judgment

        Plaintiffs seek an order preventing evidence, argument, or testimony that Plaintiffs named

Avon Defendants in the Complaint and that the court granted summary judgment in favor of Avon

Defendants based on qualified immunity. (Pl’s Mot. Concerning Summ. J. at 3–4, ECF No. 81.) In

their Motion, Plaintiffs argue that such evidence is “irrelevant” and “would inject unnecessarily

confusing factual and legal issues to the jury completely unrelated to any claim the jury will be

tasked to consider” at trial. (Id. at 4.) Accordingly, Plaintiffs ask the court to exclude the evidence

under Fed. R. Evid. 401, 402, and 403 because its probative value is substantially outweighed by the

danger of unfair prejudice to Plaintiffs. (Id.)

        The court agrees with Plaintiffs that evidence of, or reference to, the court’s Order granting

summary judgment for Avon Defendants would risk jury confusion and unfair prejudice to Plaintiffs.

See Fed. R. Evid. 403. Moreover, the court finds that evidence of, or reference to, summary judgment

in favor of Avon Defendants is not relevant to the questions of damages and liability that are

proceeding to trial because the court’s Order turned on the distinct question of qualified immunity.

(See Order, ECF No. 65.) To the extent it becomes relevant—that is, to explain to the jury why Avon

Defendants are not present—the parties may reference the court’s finding that Avon Defendants are

entitled to qualified immunity. (See Order, ECF No. 65.) However, before making such reference,

the parties must obtain express approval from the court. Further, the parties may not use the court’s

Order granting summary judgment in favor of Avon Defendants as evidence of constitutional

violations caused by Avon Defendants or for any purpose related to proving liability. (See id.)

Accordingly, the court denies in part and grants in part Plaintiffs’ Motion Concerning Summary

Judgement.

                                                  -4-
Case: 1:17-cv-01089-SO Doc #: 132 Filed: 09/06/19 5 of 6. PageID #: 1610



                             B. Motion Concerning Apportionment

       Defendants intend to assert the affirmative defense that liability for damages, if any, must be

apportioned to all parties who are responsible for the harm, including Avon Defendants. (See Defs.’

Am. Notice of Intent to Seek Apportionment of Damages, ECF No. 98; Defs.’ J. Br. Opp’n at 6–7,

ECF No. 102.) Plaintiffs oppose this apportionment defense and filed their Motion Concerning

Apportionment seeking to prevent Defendants from presenting evidence to the jury regarding

apportionment of liability. Plaintiffs argue that “evidence or arguments concerning the [Avon]

Defendants’ former role as defendant-parties to this case and their dismissal via summary judgment

will be confusing and misleading for the jury” and will cause irreparable injury to Plaintiffs. (Pl’s

Mot. Concerning Apportionment at 10, ECF No. 100.)

       While Plaintiffs’ may have a valid concern about jury confusion, Ohio law permits

defendants in tort cases to assert apportionment of liability as an affirmative defense. See Ohio Rev.

Code §§ 2307.22–23. Any defendant found liable for more than fifty percent of the tortious conduct

is jointly and severally liable for all damages, while a defendant found responsible for fifty percent

or less of the tortious conduct is liable only for their proportionate share of the damages. Ohio Rev.

Code § 2307.22(A)(1)–(2). The defense allows defendants to seek apportionment of liability with

non-parties even if those non-parties are “entitled to immunity or . . . otherwise could not be made

a party” to the case. Fisher v. Beazer E., Inc., No. 99662, 2013 WL 6221367, at *7 (Ohio Ct. App.

Nov. 27, 2013). Thus, under Ohio law, Employee Defendants and Hotel Defendants are entitled to

“raise the ‘empty chair’” and seek apportionment of liability with Avon Defendants even though

Avon Defendants are entitled to qualified immunity. Id. at *8. Accordingly, Plaintiffs’ Motion

Concerning Apportionment is denied.

       But as discussed above, the court emphasizes that Defendants may not use the court’s

                                                 -5-
Case: 1:17-cv-01089-SO Doc #: 132 Filed: 09/06/19 6 of 6. PageID #: 1611



summary judgment Order in an effort to establish Avon Defendants’ liability. (See Order, ECF

No. 65.) Defendants must instead make their own case at trial through the presentation of relevant,

admissible evidence.

                                      III. CONCLUSION

       For the foregoing reasons, the court denies in part and grants in party Plaintiffs’ Motion

Concerning Summary Judgment. (ECF No. 81.); and the court denies Plaintiffs’ Motion Concerning

Apportionment. (ECF No. 100.)

       IT IS SO ORDERED.



                                                      /s/ SOLOMON OLIVER, JR.
                                                      UNITED STATES DISTRICT JUDGE


September 6, 2019




                                                -6-
